DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim objections have been withdrawn in view of the claim amendments.
The 35 USC 112 rejection has been withdrawn in view of the claim amendments.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a discussion with Jim Baunach on 11/10/21.
The application has been amended as follows:

4. (Currently Amended) The method of claim [[1]] 3 wherein the secure remote terminal emulator is PuTTy.

20. (Currently Amended) A non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, when executed, cause at least one processor to: 
cause a remote debugging computer that is remote from a receiving device and located in a different private network than the receiving device to connect to a relay manager; 

cause the relay manager to forward the relay instance IP address and port to the receiving device in a secure shell (SSH) 
cause a first transmission control protocol (TCP) client of a relay client of the receiving device to connect to the relay instance IP address and port in response to the SSH connection request and wait for input data; 
cause the first TCP client of the relay client of the receiving device to be able to receive SSH cryptographic handshake data from the remote debugging computer forwarded from a relay server in communication with the remote debugging computer; 
cause the remote debugging computer to send the SSH cryptographic handshake data to an SSH server of the receiving device via the relay instance IP address and port; 
cause the first TCP client of the relay client of the receiving device to forward the SSH cryptographic handshake data to a second TCP client of the relay client of the receiving device; 
cause the second TCP client of the relay client of the receiving device to connect to the local SSH server of the receiving device in response to being forwarded the SSH cryptographic handshake data; and 
cause the local SSH server of the receiving device to authenticate an SSH connection to an SSH client of the remote debugging computer.


Allowance
Claims 1-21 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 1: “receiving, via the connection to the relay manager, a relay instance internet protocol (IP) address and port”, “connecting, over a computer network by the remote debugging computer, to the relay instance IP address and port via a relay server that is in communication with the relay manager, wherein the receiving device is also connected to the relay instance IP address and port that was forwarded to the receiving device via a persistent outbound connection previously established by the receiving device to a message server in communication with the relay manager”, “performing, over a computer network by the remote debugging computer, a secure shell (SSH) cryptographic handshake with an SSH server of the receiving device via the relay instance IP address and port”, and “establishing, by the remote debugging computer an SSH connection to the receiving device as a result of the performing the SSH cryptographic handshake” in combination with other limitations as a whole and in the context recited in the claim.
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 15: “receive over a computer network, forwarded from a relay manager in communication with a remote debugging computer that is located in a different private network than the receiving device, a secure shell (SSH) connection request at a local SSH server of the receiving device, the SSH connection request including a relay instance internet protocol (IP) address and port and received via a message server over a persistent outbound connection previously established by the receiving device to the message server in communication with the relay manager, wherein the remote debugging computer is connected to the relay instance IP address and port that was forwarded to the receiving device”, “connect, by a first transmission control protocol (TCP) client of a relay client of the receiving device, to the relay instance IP address and port in response to the SSH connection request and wait for input data”, “receive, by the first TCP client of the relay client of the receiving device, forwarded from a relay server in communication with the remote debugging computer, SSH handshake data from the remote debugging computer”, “forward, by the first TCP client of the relay client of the receiving device, the SSH handshake data to a second TCP client of the relay client of the receiving device” and “connect, by the second TCP client of the relay client of the receiving device, to the local SSH server of the receiving device in response to being forwarded the SSH handshake data” in combination with other limitations as a whole and in the context recited in the claim.
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 20: “cause the remote debugging computer to obtain, via the connection to the relay manager, a relay instance internet protocol (IP) address and port”, “cause the relay manager to forward the relay instance IP address and port to the receiving device in a secure shell (SSH) connection request sent to a local SSH server of the receiving device via a message server over a persistent outbound connection previously established by the receiving device to the message server in communication with the relay manager”, “cause a first transmission control protocol (TCP) client of a relay client of the receiving device to connect to the relay instance IP address and port in response to the SSH connection request and wait for input data”, “cause the first TCP client of the relay client of the receiving device to be able to receive SSH cryptographic handshake data from the remote debugging computer forwarded from a relay server in communication with the remote debugging computer”, “cause the remote debugging computer to send the SSH cryptographic handshake data to an SSH server of the receiving device via the relay instance IP address and port”, “cause the first TCP client of the relay client of the receiving device to forward the SSH cryptographic handshake data to a second TCP client of the relay client of the receiving device”, and “cause the second TCP client of the relay client of the receiving device to connect to the local SSH server of the receiving device in response to being forwarded the SSH cryptographic handshake data” in combination with other limitations as a whole and in the context recited in the claim.
	Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436